       Case 1:20-cv-01807-JGK Document 1 Filed 02/29/20 Page 1 of 5




David Lopez (DL-6779)
LAW OFFICES OF DAVID LOPEZ
P.O. Box 323 || 171 Edge of Woods Rd.
Southampton NY 11969-0323
631.287.5520 || DavidLopezEsq@aol.com

Miriam Tauber (MT-1979)
MIRIAM TAUBER PLLC
885 Park Ave. 2A || New York NY 10075
323.790.4881 || MiriamTauberLaw@gmail.com

Attorneys for Plaintiffs

                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
DEBORAH DONOGHUE
                                                          20-CV-1807
and MARK RUBENSTEIN,                             No. _______________________

                           Plaintiffs,                 COMPLAINT FOR RECOVERY
                                                        OF SHORT SWING PROFITS
                           v.                          UNDER SECTION 16(b) OF THE
                                                       SECURITIES EXCHANGE ACT,
MYOVANT SCIENCES LTD.,                                       15 U.S.C. § 78p(b)

                           Nominal Defendant,
                                                          JURY TRIAL DEMANDED
                           and

 ROIVANT SCIENCES LTD.,

                           Defendant.


               THE PLAINTIFFS, by David Lopez, Esq. and Miriam Tauber, Esq., their

attorneys, complaining of the defendants respectfully allege the following upon information and

belief, except as to paragraph 2 which plaintiffs allege on personal knowledge:

JURISDICTION:

       1.      This action arises under the provisions of Section 16(b) of the Securities Exchange

Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b), and jurisdiction is conferred upon this

Court by Section 27 of the Act, 15 U.S.C. § 78aa.


                                                1
       Case 1:20-cv-01807-JGK Document 1 Filed 02/29/20 Page 2 of 5




THE PARTIES AND VENUE:

        2.     Plaintiffs are security owners of MYOVANT SCIENCES LTD. (“MYOVANT”), a

Bermuda corporation with principal offices and domicile at 11-12 St. James’s Square Suite 1, 3rd

Floor, London SWIY 4LB (United Kingdom).

        3.     At all times relevant the common stock of MYOVANT was registered under

Section 12 of the Act and was and is traded on the New York Stock Exchange located within this

District.

        4.     MYOVANT is a non-resident alien making venue as against it proper in any district

of the United States.

        5.     This action is brought in the right and for the benefit of MYOVANT which is named

as a Nominal Defendant solely in order to have all necessary parties before the Court.

        6.     ROIVANT SCIENCES LTD. (“ROIVANT”) is a Bermuda corporation with

principal offices and domicile at Clarendon House, 2 Church Street, Hamilton HM11 (Bermuda).

Additionally, ROIVANT maintains offices and conducts business within this District through a

U.S subsidiary, Roivant Sciences, Inc.

        7.     At all times relevant ROIVANT was a more-than-10% beneficial owner of

MYOVANT and thereby a statutory “insider” within the meaning of Section 16(b) of the ACT.

        8.     ROIVANT is a non-resident alien making venue as against it proper in any district

of the United States.

        9.     The purchase by ROIVANT of 3,500,000 MYOVANT shares to be described

hereafter was from a person organized and domiciled in the Commonwealth of Massachusetts. The

contract of purchase and sale contains a choice of law clause designating the law of the State of

New York to govern.




                                                2
       Case 1:20-cv-01807-JGK Document 1 Filed 02/29/20 Page 3 of 5




        10.     An additional 499,193 MYOVANT shares, more or less, were purchased by

ROIVANT in open market transactions on the New York Stock Exchange, located within the

District, or dark pools or other market facilities located within the District, between December 2,

and December 17, 2019.

STATUTORY REQUISITES:

        11.     The violations of Section 16(b) of the Act to be described herein involve non-

exempt securities in non-exempt transactions engaged in by non-exempt persons within the

meaning of the ACT.

        12.     Demands for prosecution were made on MYOVANT by each of the Plaintiffs on

January 1, 2020. By letter dated February 28, 2020, Matthew Lang, General Counsel and

Corporate Secretary of MYOVANT, informed Plaintiffs’ counsel that “… the MYOVANT Board

of Directors has decided not to pursue remedies against ROIVANT.” Further delay by the Plaintiffs

in the initiation of suit would be a futile gesture.

        13.     This action is brought within two years of the occurrence of the violations to be

described herein or within two years of the time when reports required by Section 16(a), 15 U.S.C.

§ 78p(a), setting forth the substance of the transactions here complained of were first filed with

the Securities & Exchange Commission (“SEC”).

FIRST CLAIM FOR RELIEF:

        14.     On or about November 25, 2019, ROIVANT purchased 3,500,000 shares of the

common stock of MYOVANT at a price of $15.00 per share, more or less, from Millenium

Pharmaceuticals, Inc., 40 Lansdowne Street, Cambridge, Massachusetts 02139.

        15.     Between December 2, and December 17, 2019, ROIVANT purchased 499,193

additional shares, more or less, through the facilities of the New York Stock Exchange, a National




                                                   3
       Case 1:20-cv-01807-JGK Document 1 Filed 02/29/20 Page 4 of 5




Securities Exchange located within the District, or through dark pools or other facilities located

within the District, at prices ranging from $14.97 to $18.85, all more or less.

       16.      On or about October 31, 2019, ROIVANT executed a contract of purchase and sale

with Sumitomo by which it would sell a greater number of shares of MOYVANT than were

purchased by ROIVANT within a period of less than six months, which contract closed on

December 31, 2019. The date of sale will require discovery of the facts and circumstances of the

transaction, the two choices being either the date of execution or the date of closing of the contract

of sale. Discovery will also be required to establish the price paid for the shares on their sale to

Sumitomo, other assets possibly having been included in the consideration exchanged.

       17.      Short-swing profits were realized by ROIVANT as a result of these purchases and

sales within periods of less than six months described in Paragraphs 14 through 16, supra. Their

precise amount is unknown to Plaintiffs pending discovery; but they are estimated at $116,832,083,

more or less.

SECOND CLAIM FOR RELIEF:

       18.      This Second Claim for Relief is a precaution against possible errors of detail

attributable to inaccuracies in the public record or the discovery of additional trades during the

course of this action.

       19.      ROIVANT, at times not barred by the statute of limitations measured from the date

of the filing of this Complaint, purchased and sold or sold and purchased equity securities or equity

security equivalents of MYOVANT within periods of less than six months, while a beneficial

owner of more than 10% of a class of equity securities of MYOVANT, including but not limited

to the transactions pleaded in the First Claim For Relief.




                                                  4
       Case 1:20-cv-01807-JGK Document 1 Filed 02/29/20 Page 5 of 5




       20.    By reason of such purchases and sales or sales and purchases of its equity securities

or equity security equivalents within periods of less than six months, while insiders of MYOVANT,

ROIVANT realized profits, the exact amounts thereof being unknown to Plaintiffs, which profits

inure to the benefit, and are recoverable by Plaintiffs on behalf, of MYOVANT.



WHEREFORE, Plaintiffs demand judgment:

       a)     Requiring ROIVANT to account for and to pay over to MYOVANT the short-swing

              profits realized and retained by it in violation of Section 16(b) of the Act, together

              with appropriate interest and the costs of this suit;

       b)     Awarding to Plaintiffs their costs and disbursements including fair and reasonable

              attorney’s, accountants and expert witness fees; and

       c)     Granting to Plaintiffs such other and further relief as the Court may deem just and

              proper.



Dated: February 29, 2020
       Southampton, NY


  s/ Miriam Tauber
____________________________                   s/ David Lopez
                                             ____________________________
Miriam Tauber, Esq. (MT-1979)                David Lopez, Esq. (DL-6779)

                              Attorneys for Plaintiffs
                        Deborah Donoghue and Mark Rubenstein




                                                 5
